


110 HR 641 IH: To clarify the tax treatment of certain payments made to

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 641
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To clarify the tax treatment of certain payments made to
		  homeowners by the Louisiana Recovery Authority and the Mississippi Development
		  Authority.
	
	
		1.Clarification of tax
			 treatment of certain payments made to homeowners by the Louisiana Recovery
			 Authority and the Mississippi Development AuthorityFor purposes of the Internal Revenue Code of
			 1986, if a taxpayer—
			(1)receives any
			 amount during the taxable year from the Louisiana Recovery Authority or the
			 Mississippi Development Authority for the repair or reconstruction of such
			 taxpayer's primary residence due to damage sustained as the result of
			 hurricanes occurring during 2005, and
			(2)in any preceding
			 taxable year claimed a casualty loss deduction under section 165 of such Code
			 with respect to such damage,
			such amount
			 shall be disregarded in determining the allowable portion of such casualty loss
			 deduction and so much of such amount as does not exceed such casualty loss
			 deduction shall be disregarded in determining the taxpayer’s basis in such
			 residence.
